Citation Nr: 0527678	
Decision Date: 10/13/05    Archive Date: 10/25/05

DOCKET NO.  04-32 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of an injury to the right foot, to include 
traumatic neuroma, and if so, whether service connection is 
warranted. 

2.  Entitlement to service connection for the residuals of a 
cold injury to the lower extremities.  


REPRESENTATION

Veteran represented by:  The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran served on active duty from November 1954 to 
August 1958.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision the 
Department of Veterans Affairs (VA) Regional office in 
Muskogee, Oklahoma (RO).

It is noted that in the rating decision, as explained in the 
statement of the case issued in July 2004, the RO reopened 
the veteran's claim of service connection for a traumatic 
neuroma of the right foot, which it had previously denied, 
and proceeded to adjudicate the claim on the merits.  
Notwithstanding the RO's determination to reopen the claim, 
the Board must make an independent assessment as to whether 
new and material evidence sufficient to reopen the veteran's 
claim has been received under 38 U.S.C.A. § 5108.  See 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  The issue 
on appeal is phrased accordingly.

In June 2005, a hearing was held before the undersigned, who 
was designated by the Chairman to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7107(b) (c) (West 2002).  

The Board also notes that, in a statement received by the RO 
in June 2005, the veteran has raised the issue of service 
connection for a back disability.  As this issue has not been 
developed or certified on appeal, it is referred to the RO 
for further appropriate consideration. 

The issues of entitlement to service connection for residuals 
of an injury to the right foot, to include traumatic neuroma, 
reopened herein, and for the residuals of cold injury to the 
lower extremities are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center in Washington, DC.


FINDINGS OF FACT

1.  The RO denied service connection for the residuals of 
bilateral foot injuries in a May 1981 rating decision; the 
veteran was notified of this decision that same month but did 
not perfect an appeal. 

2.  Evidence received since the May 1981 RO rating decision 
includes evidence that is not cumulative or redundant of 
evidence previously considered that, by itself or when 
considered with previous evidence, relates to an 
unestablished fact and raises a reasonable possibility of 
substantiating the claim of entitlement to service connection 
for residuals of an injury to the right foot, to include 
traumatic neuroma.  


CONCLUSION OF LAW

Evidence received since the May 1981 RO rating decision is 
new and material, and the veteran's claim for service 
connection for residuals of an injury to the right foot, to 
include traumatic neuroma, is reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2004).  Without deciding 
whether the notice and development requirements of VCAA have 
been satisfied in the present case, it is the Board's 
conclusion that the veteran will not be prejudiced by the 
Board from adjudicating the veteran's claim to reopen the 
issue of entitlement to service connection for the residuals 
of an injury to the right foot, to include traumatic neuroma, 
based on the favorable decision herein.

Reopening a claim for service connection, which has been 
previously and finally disallowed, requires that new and 
material evidence be presented or secured since the last 
final disallowance of that claim.  38 U.S.C.A. § 5108; Evans 
v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. 
Brown, 8 Vet. App. 522, 524 (1996).  All of the evidence 
submitted since the last final denials of service connection 
must be reviewed to determine whether the veteran's claims 
should be reopened and re-adjudicated on a de novo basis.  
Evans v. Brown, 9 Vet. App. 273 (1996).  If new and material 
evidence is presented or secured with respect to a claim that 
has been disallowed, the Board shall reopen the claim and 
review the former disposition of the claim.  38 U.S.C.A. § 
5108.  

The provision of 38 C.F.R. § 3.156(a), which defines "new 
and material" evidence, was amended in August 2001.  The 
amendment is applicable to claims filed on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  The 
veteran filed his claim to reopen the issue of entitlement to 
service connection for the residuals of an injury to the 
right foot, to include traumatic neuroma, in October 2003, so 
the amended version is applicable in this case.

The amended version of 38 C.F.R. § 3.156(a) provides as 
follows:

A claimant may reopen a finally adjudicated claim 
by submitting new and material evidence.  New 
evidence means existing evidence not previously 
submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or 
when considered with previous evidence of record, 
relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence 
can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of 
substantiating the claim.

38 C.F.R. § 3.156(a) (2004).

In this case, the RO denied entitlement to service connection 
for bilateral foot injuries in May 1981 and notified the 
veteran of the decision that same month.  The veteran did not 
perfect an appeal to the RO decision and it became final.  38 
U.S.C. § 4005(c) (1976); 38 C.F.R. §§ 3.104, 19.118, 19.153 
(1980).  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1131 (West 2002).  
In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2004).  

The matter under consideration in this case is whether the 
veteran incurred an injury to his right foot during service, 
which has resulted in a current disability.  In order for the 
veteran's claim to be reopened, evidence must have been 
presented, or secured, since the May 1981 RO rating decision 
on the merits, which is relevant to, and probative of, this 
matter under consideration.

In this case, the evidence submitted since the May 1981 RO 
rating decision includes an August 2003 letter from a private 
podiatrist.  This medical record specifically indicates that 
the veteran has a current diagnosis of traumatic neuroma of 
the right foot.  This record also relates the current 
disorder to an injury that the veteran reports having 
sustained during service, and in this manner it is considered 
probative of the issue at hand.  The Board concludes that 
this evidence is new because it was not before the RO when it 
previously denied service connection for bilateral foot 
injuries in May 1981.  This evidence is also "material" 
because it provides a specific diagnosis of a current 
disability, which was lacking at the time of the 1981 rating 
decision.  As such, this evidence is not cumulative or 
redundant of previously considered evidence, and relates to 
an unestablished fact and raises a reasonable possibility of 
substantiating the veteran's claim.  Accordingly, the 
veteran's claim for entitlement to service connection for 
residuals of an injury to the right foot, to include 
traumatic neuroma, is reopened.  


ORDER

New and material evidence having been submitted, the claim 
for entitlement to service connection for residuals of an 
injury to the right foot, to include traumatic neuroma, is 
reopened; and to this extent only the claim is allowed.


REMAND

Prior to Board consideration of the merits of the veteran's 
claim of entitlement to service connection for residuals of 
an injury to the right foot, to include traumatic neuroma, on 
a de novo basis, additional development is indicated.  Remand 
is also warranted in this appeal with regard to additional 
development of the issue of service connection for residuals 
of a cold injury to the lower extremities.  

First, in support of his claim for service connection for 
right foot injury residuals, the veteran submitted an opinion 
by a private podiatrist in August 2003, which appears to 
relate a traumatic neuroma to a right foot injury during 
service in Germany in 1955.  However, such opinion does not 
provide a detailed discussion of the basis for or the 
evidence considered in arriving at the conclusion.  It 
appears that the opinion is based on the veteran's history 
and not on an accurate consideration of documentation in the 
claims file.  There is no competent medical evidence of 
record that, based on consideration of an accurate history, 
addresses the existence of a causal relationship between the 
veteran's currently-diagnosed right foot disability and his 
period of active service.  The veteran has not been accorded 
a VA Compensation and Pension examination since 1983.  In the 
Board's opinion, a VA examination is necessary to determine 
the nature and etiology of any right foot disability, to 
include neuroma.  

Second, in support of his claim for service connection for 
lower extremity cold injury residuals, the veteran again 
relied on the August 2003 letter from a private podiatrist.  
That letter also indicates that the veteran has symptoms of 
numbness and paresthesia of both lower extremities from the 
ankles down, which the podiatrist attributes to nerve damage 
from cold temperatures in service in Germany.  The Board 
notes that service connection is already in effect for 
bilateral varicose veins of the legs, and that the veteran 
also apparently receives treatment for diabetes.  It appears 
that this opinion, too, is based on the veteran's history and 
not on an accurate consideration of documentation in the 
claims file.  Thus, a comprehensive VA examination, based on 
consideration of an accurate history, is necessary to 
ascertain the presence and etiology, or absence, of lower 
extremity disability associated with cold injury.

Third, a letter dated in July 2005 from the veteran's primary 
care physician has been received.  However, the recent 
medical treatment records from this physician have not been 
obtained.  Prior to the examination, the RO should also 
attempt to obtain these records.  Murincsak v. Derwinski, 
2 Vet. App. 363 (1992).

Fourth, a review of the file indicates that the veteran 
submitted additional records in the form of statements from 
two physicians (one being his current primary care physician) 
and from a couple who indicated that they had resided near 
Munich, Germany in the 1950s, along with copies from an 
Internet research indicating historical weather data in 
Munich, Germany.  These records were received subsequent to 
the hearing in June 2005, and are relevant to the issues on 
appeal.  An appropriate waiver of RO initial consideration 
did not accompany these additional records.  38 C.F.R. § 
19.37.

Accordingly, the case is remanded for the following 
development:

1.  The RO should request the veteran 
execute the appropriate release forms for 
VA to obtain his recent medical treatment 
records from his private podiatrist and 
his private primary care physician.   The 
RO should make arrangements in order to 
obtain these records.  All information 
obtained should be made part of the file. 

2.  The podiatrist and author of the 
August 2003 letter in the claims file 
should be contacted and asked to provide, 
in reference to his August 2003 opinion, a 
written statement concerning the reasons 
for which he concluded that the veteran 
had a traumatic neuroma of the right foot 
related to an injury during service in 
1955, to include the identification of any 
service or other records he relied upon in 
reaching this decision.  The podiatrist 
should otherwise be invited to present 
additional clarifying comments as to the 
nature and etiology of the veteran's 
existing right foot disability.  

3.  The veteran should be accorded the 
appropriate VA examination(s) for foot and 
lower extremity disorders, to include cold 
injury.  All necessary tests must be 
conducted and the examiner must review the 
results of any testing prior to completion 
of the report.  The claims folder must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  All clinical findings should 
be reported in detail in the examination 
report, and complete rationale for all 
opinions expressed should be provided.  
The examiner is requested to (a) elicit 
from the veteran a history of right foot 
and lower extremity complaints and 
treatment during and following service; 
(b) furnish a diagnosis of all currently 
present right foot and lower extremity 
conditions; and (c) render an opinion as 
to the likely date of onset and etiology 
of all right foot and lower extremity 
conditions.  To that end, the examiner is 
to be notified that the veteran is 
service-connected for bilateral varicose 
veins, and all symptoms related thereto 
should be distinguished from those 
attributable to any other right foot and 
lower extremity condition.  Furthermore, 
with respect to (c), above, the examiner 
should provide an opinion as to whether it 
is more likely than not or less likely 
than not that any currently identified 
right foot and lower extremity conditions, 
other than varicose veins, are related to 
the veteran's period of active service 
from November 1954 to August 1958.  If 
opinions cannot be provided without resort 
to speculation, it should be so stated in 
the report.  

4.  The RO must notify the veteran that 
it is his responsibility to report for 
the examination(s) and to cooperate in 
the development of the claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2004).  In the 
event that the veteran does not report 
for the aforementioned examination(s), 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.

5.  Following the above, the RO must 
readjudicate the veteran's claims of 
entitlement to service connection, based 
on a review of the entire evidentiary 
record to include those additional medical 
and other statements placed in the claims 
file since the July 2004 statement of the 
case.  If any benefit on appeal remains 
denied, a supplemental statement of the 
case must be issued, and the veteran and 
his representative must be afforded an 
opportunity to respond.  Thereafter, the 
case must be returned to the Board for 
appellate review.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	Debbie A. Riffe 
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


